On the 14th day of June, 1974, Edward Bennett Soule was indefinitely suspended from the practice of law in Kansas. In re Soule, 215 Kan. 4, 522 P.2d 1330 (1974).
On the 16th day of March, 1988, Mr. Soule filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the disciplinary administrator for consideration by the Kansas Board for Discipline of Attorneys pursuant to Supreme Court Rule 219 (1988 Kan. Ct. R. Annot. 135). On November 3, 1988, a hearing was held before a panel of the disciplinary board in the Kansas Judicial Center, Topeka, Kansas.
On January 3, 1989, the panel filed its report setting out the circumstances leading to Mr. Soule’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel unanimously recommended that Mr. Soule be reinstated to the practice of law in Kansas. The panel further recommended that Mr. Soule’s reinstatement not be conditioned upon either his taking the Kansas Bar Examination or being supervised for a specified period of time after reinstatement.
The court, after carefully considering the record, accepts the recommendations of the panel and finds that Mr. Soule should be reinstated to the practice of law. The court further finds that Mr. Soule should be required to complete 15 hours of approved CLE within one year from the date of this order.
It is Therefore Ordered that Edward Bennett Soule be and he is hereby reinstated to the practice of law in the State of Kansas, conditioned upon his completion of 15 hours of approved CLE within one year of the date of this order, and the Clerk of the Appellate Courts is directed to enter his name upon the roster of attorneys authorized to practice law in Kansas.
It is Further Ordered that this order shall be published in the official Kansas Reports.